Citation Nr: 0121293	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-121 48A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
both on a direct basis, and as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  He served in Vietnam from April 1968 to March 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim seeking 
entitlement to service connection for basal cell carcinoma.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran asserts that he is entitled to service connection 
for basal cell carcinoma, claimed as a result of exposure to 
herbicide agents, specifically including Agent Orange, while 
in Vietnam from April 1968 to March 1969.  However, basal 
cell carcinoma  is not one of the conditions listed under 38 
C.F.R. § 3.309(e) for which (if manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service) a presumption is available. 
38 C.F.R. § 3.307(a)(6)(ii) (2000).  

Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the instant case on appeal, the veteran has not been 
afforded a VA examination for disorders secondary to 
herbicides, including Agent Orange.  The VA's duty to assist 
requires that the veteran be afforded a VA examination with 
respect to his disability, which should take into account the 
records of the veteran's prior medical history, and includes 
an opinion as to the etiology of his disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).

Accordingly, the veteran must be give adequate notice of the 
above requirements for a successful claim of service 
connection for disability due to claimed exposure to 
herbicides, including Agent Orange, and he should be afforded 
a VA examination to determine the nature and etiology of his 
basal cell carcinoma.  

At the veteran's hearing in September 2000, he indicated that 
he had been treated by a private physician in 1989.  Also, in 
an April 1998 VA treatment record, it was noted that the 
veteran had a basal cell carcinoma removed from his right 
shoulder in 1992.  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  VA's statutory duty to assist a claimant 
in developing facts pertinent to his claim encompasses 
searching records in its possession.  Jolley v. Derwinski, 1 
Vet.App. 37, 40 (1990).  Accordingly, the RO should obtain 
the treatment records from the veteran's private physician, 
especially those from 1989, and should also obtain all of the 
veteran's VA records, in particular any records from 1992.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's basal cell cancers.  In 
particular, the RO should obtain all VA 
treatment records (in particular any 
records from 1992) as well as all private 
treatment records from the physician who 
treated the veteran, especially from 
around 1989.  

3.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and etiology of any 
basal cell carcinomas.  All appropriate 
special testing should be completed.  A 
complete rationale for any opinion 
expressed must be provided.  The examiner 
should comment on the veteran's basal 
cell carcinomas which he had removed, and 
should provide an opinion as to the 
medical probability that his basal cell 
carcinomas were the result of inservice 
Agent Orange or other herbicide exposure 
or to any disease or injury the appellant 
had in service.  A complete rationale for 
all opinions expressed must be provided.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim for service 
connection for basal cell carcinoma, both 
on a direct basis, and as a result of 
exposure to Agent Orange.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




